Citation Nr: 1140975	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the denial of Montgomery GI Bill (MGIB) benefits for training at Southern California University for Professional Studies is valid.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

It appears that the appellant had active duty from July 1993 to at least November 2008.  However, these dates have not been verified.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  This matter was previously under the jurisdiction of the Buffalo, New York RO but is now again under the jurisdiction of the Muskogee, Oklahoma RO.

This case was previously before the Board in September 2009 at which time it was remanded for more development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks payment of VA educational assistance benefits under the Montgomery GI Bill (MGIB), Chapter 30, Title 38, United States Code. 

As was noted in the September 2009 Board remand, in her April 2008 VA Form 9, the appellant stated that she wished to appear for a hearing at a local VA office before a member of the Board.  The appellant has a right to such a hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393   (1993) (citing 38 U.S.C.A. § 7104(a)  (a claimant has right to a hearing before the issuance of a Board decision); 38 U.S.C.A. § 7107(b)  (West. 2002); 38 C.F.R. §§ 20.700(a) , 20.703 (2011). 

In November 2008, the appellant in this matter submitted a letter stating she was being "forced" to decline a Board hearing due to the fact that she is currently stationed in Turkey and may move to a remote location in the future. 

This matter is problematic in that the appellant is currently on active duty and serving in Turkey, with the possibility of being moved to a remote location.  These circumstances, however, should not "force" the appellant to forego the hearing she has requested. 

Therefore, in September 2009 the Board remanded the case so that the RO could afford the appellant a hearing when she returned to the United States on leave.  In an April 2011 supplemental statement of the case it was noted that the appellant now lived in Texas and was given the opportunity to reschedule a Travel Board hearing in Texas but failed to respond.  Unfortunately, there is no verification of this in the claims file.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded so that the RO can, again, afford the appellant a Board hearing and, this time, include a copy of the notification letter in the claims file.

Also, the Board notes that it appears that the appellant had active duty from July 1993 to at least November 2008.  However, these dates have not been verified.  On remand, the RO should attempt to verify the appellant's service dates.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the appellant's period(s) of active duty service.

2.  Schedule the appellant for a hearing before the Board at the RO.  She should be apprised of the next available date for such a hearing, and should be informed of his right to have a videoconference hearing as an alternative.  Additionally, all correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


